Citation Nr: 1642139	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  08-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for the Veteran's hepatitis C on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1984 to April 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) which established service connection for hepatitis C and assigned a 0 percent rating, effective March 15, 2006.

In November 2011, the Board denied an initial compensable rating hepatitis C.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In May 2013, the Court affirmed that portion of the November 2011 Board decision which denied a 10 percent schedular rating for hepatitis C, and vacated and remanded that portion of the Board decision which denied a compensable rating for hepatitis C on an extraschedular basis.  In January 2014, the Board remanded the appeal for additional action.  

In August 2015, the Board denied an initial compensable rating for the hepatitis C, to include on an extraschedular basis.  The Veteran appealed to the Court.  In August 2016, the Court granted the Parties' Joint Motion for Remand and vacated and remanded that portion of the August 2015 Board decision which denied an initial compensable rating for hepatitis C on an extraschedular basis.


REMAND

The Parties to the Joint Motion for Remand agreed that a February 2014 VA hepatitis C opinion was inadequate for rating purposes and did not comply with the Board's January 2014 Remand instructions.  The Parties agreed that "the February 2014 VA opinion lists the 'most frequent' complaints of hepatitis C, but does not explain why Appellant's reported symptoms of increased bowel movements, bloating, tingling in the face and lower extremities, having a strange taste in the mouth, and blurry vision were not symptoms of hepatitis C, even if those symptoms are not the 'most frequent' symptoms associated with the condition."  The Board has no discretion and must remand this appeal for compliance with the Court's Order granting the Joint Motion for Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Forcier v. Nicholson, 19 Vet. App. 414 (2006); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
 
Clinical documentation dated after June 2009 is not of record.  VA should obtain all relevant VA and private treatment records dated since June 2009.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of hepatitis C since June 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  On receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2009.  

3.  Schedule the Veteran for a VA hepatitis C examination to assist in determining the current nature and severity of hepatitis C.  The examiner should express an opinion as to (1) whether the Veteran's complaints of increased bowel movements, bloating, tingling in the face and lower extremities, having a strange taste in the mouth, and blurry vision are hepatitis C symptoms and (2) the impact of the Veteran's hepatitis C upon her vocational pursuits.  The examiner should state whether or not the following symptoms are shown, and if so, their frequency and severity:  fatigue, malaise, anorexia, weight loss, hepatomegaly, nausea, vomiting, arthralgia, right upper quadrant pain, the requirement for dietary restriction, or the requirement for continuous medication.  The examiner should state the duration of incapacitating episodes due to hepatitis C during a 12-month period.  Incapacitating episodes means a period of acute signs or symptoms severe enough to require bed rest and treatment by a physician.  The examiner must review the claims file and should note that review in the report.  A rationale for all opinions should be provided.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

